 



Exhibit 10.46

     
(WEYERHAEUSER LOGO) [d19960d1904100.gif]
  (ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. LOGO)
[d19960d1904101.gif]
WEYERHAEUSER BUILDING MATERIALS
  ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.

Wood-Plastic Composite
Decking Agreement

THIS AGREEMENT (this “Agreement”) made as of August 23, 2004, by and between
Weyerhaeuser Company, Weyerhaeuser Building Materials (“WBM”) and Advanced
Environmental Recycling Technologies, Inc. (“AERT”).

BACKGROUND



A.   The parties have entered into that certain ChoiceDek® Products Agreement
dated as of December 21, 2001 (the “2001 Agreement”).   B.   The parties have
entered into that certain Reload/Storage Agreement for Weyerhaeuser ChoiceDek®
Products dated as of October 1, 2002 (the “Reload Agreement”), a copy of which
is attached hereto as Exhibit A.   C.   It is anticipated that AERT’s planned
increases in production and production capacity of wood-plastic composite
decking and decking accessories will be more than WBM’s ability to sell such
products and AERT desires to be able to sell such products to others than WBM
under brands other than ChoiceDek ®.   D.   While WBM desires to continue to
purchase quantities of wood-plastic composite decking and decking accessories
from AERT; AERT understands that WBM desires to be able to purchase such
products from multiple suppliers.   E.   Thus, the parties desire (i) to
terminate the 2001 Agreement and replace such agreement with this Agreement and
(ii) for the Reload Agreement to remain in full force and effect.

THEREFORE, the parties hereby agree as follows:

***Information confidential per Rule 406(b) and Rule 24b-2(b)

 



--------------------------------------------------------------------------------



 



Scope.



A.   Lowe’s Relationship.



1)   Subject to the terms and conditions of this Agreement, WBM agrees to buy
exclusively from AERT all of WBM’s requirements for resale to Lowe’s Companies,
Inc. (“Lowe’s”) of wood-plastic composite decking products and decking
accessories listed in Exhibit B, sold under the Weyerhaeuser ChoiceDek®
trademark (hereinafter these products so branded are referred to as “ChoiceDek®
Products”), and AERT shall manufacture and supply such requirements.   2)   In
the event that Lowe’s and its affiliates reduce the volume of ChoiceDek®
purchases by *** or more (of the minimum Contract Year volume established in
Section 3B of this agreement) then the volume of ChoiceDek® Products to be
purchased by WBM under this Agreement for the Contract Year in which such action
by Lowe’s occurs shall be reduced accordingly.   3)   In the event that Lowe’s
and its affiliates discontinue purchasing ChoiceDek® Products from WBM for any
reason, then WBM shall be free to terminate this Agreement at the end of the
Contract year in which such action by Lowe’s occurs.   4)   Should Lowe’s
discontinue purchasing ChoiceDek ® products from WBM, AERT and WBM agree to
meet, without obligation, in order to explore other ChoiceDek ® sales options.



B.   Trademark       AERT understands and agrees that ChoiceDek® is a registered
trademark owned by Weyerhaeuser Company. AERT agrees that it will not use the
ChoiceDek® mark other than as directed by Weyerhaeuser on products sold to
Weyerhaeuser. AERT further agrees that it shall not publicize or advertise that
AERT manufactures ChoiceDek® Products except as approved by Weyerhaeuser.   C.  
Other Markets and Products.       The parties agree that during the term of this
Agreement, AERT shall be entitled to manufacture and/or sell wood-plastic
composite decking and decking accessories, other than products bearing the
ChoiceDek® trademark, under a private label or different brand name or label to
any person or entity. The parties agree that during the term of this Agreement,
WBM shall be entitled to purchase wood-plastic composite decking and decking
accessories for sale to customers other than Lowe’s from AERT and/or any other
manufacturer.



2.   Product Development.



A.   AERT agrees to provide WBM exclusive colors and profiles of ChoiceDek®
Premium Products for WBM to sell to Lowe’s in the Lowe’s territory, and such
exclusive colors and profiles are listed in Exhibit B. WBM shall have first
right of refusal for an exclusive for ChoiceDek® Products for sale to Lowe’s on
any new colors and profiles of decking products that AERT might develop during
the term of this Agreement; provided that, at such time, WBM is not in breach of
this Agreement. WBM is obligated to respond in writing to such offers from AERT
within sixty (60) days of receipt of product design specifications, cost
estimates, and prototypes. WBM’s failure to so notify AERT within such sixty
(60) day period shall be deemed WBM’s refusal thereof and AERT shall be entitled
to sell such products to any person or entity.   B.   To help ensure timely
deliveries of ChoiceDek® Products to WBM, AERT shall produce a reasonable
inventory of finished ChoiceDek® Products at its producing locations (reference
the “Reload Agreement attached hereto as Exhibit A). Said production will be
based upon a mutually agreed upon strategic inventory plan which will be
implemented and finalized by *** of each calendar year for the following year.
ChoiceDek® Products will be maintained by AERT based upon a production schedule
mutually agreed upon by AERT and WBM, taking into consideration WBM’s minimum
purchase requirements established in accordance with the provisions of this
Agreement. Such inventories shall be shipped in good condition and not
weathered. Further, AERT will rotate inventories so that no high volume
ChoiceDek® Products item remains in inventory longer than three (3) months.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

2



--------------------------------------------------------------------------------



 



3.   Minimum Purchase Requirements.



A.   During 2004 WBM shall purchase from AERT a minimum of *** truckloads *** of
ChoiceDek® Products, subject to Section 1 of this Agreement.   B.   On or before
September 30 of each Contract Year during the term of this Agreement, AERT and
WBM shall establish in writing the minimum volume *** of ChoiceDek® Products to
be purchased by WBM from AERT during the next Contract Year. In the event that
AERT and WBM are unable to reach an agreement as to the minimum volume (by
truckload) of ChoiceDek® Products for any Contract Year on or before December 31
of the immediately preceding Contract Year, the minimum volume of ChoiceDek®
Products shall be *** of ChoiceDek® Products. WBM shall be obligated to purchase
during such Contract Year the minimum volume of ChoiceDek® Products established
by AERT and WBM, subject to the terms and conditions in Section 1 and elsewhere
in this Agreement. AERT reserves the right to manufacture and/or supply and make
available for purchase by WBM a volume of ChoiceDek® Products which is *** in
excess of the minimum volume of ChoiceDek® Products established by AERT and WBM
for such Contract Year.   C.   In the event WBM desires to purchase from AERT
during any Contract Year ChoiceDek® Products in excess of the volume of
ChoiceDek® Products forecast to be purchased by WBM for such Contract Year
pursuant to WBM’s strategic inventory plan delivered to AERT in writing, AERT
shall use commercially reasonable efforts to manufacture and/or supply such
excess volume of ChoiceDek® Products to WBM. Provided, however, AERT shall not
be obligated to supply an excess volume more than *** greater than the minimum
volume unless AERT otherwise agrees. In the event AERT advises WBM in writing
that it is unable to fulfill any request by WBM for such excess volume of
ChoiceDek® Products, AERT shall have *** to provide a solution for increasing
supply or WBM shall have the right, notwithstanding the exclusivity provisions
set forth in Section 1 of this Agreement, to purchase any such excess volume of
ChoiceDek® Products from alternate suppliers.



4.   Pricing.



A.   The initial prices for the ChoiceDek® Products to be purchased under this
Agreement shall be as set forth on Exhibit D attached hereto. The prices do not
include sales, use, excise or other taxes, all of which shall be paid by WBM to
AERT. If WBM is exempt from any such taxes, it shall provide AERT with evidence
of such exemptions.   B.   On or before *** of each Contract Year during the
term of this Agreement, AERT and WBM shall establish in writing the prices for
the ChoiceDek® Products for the next Contract Year. Pricing shall be established
through good faith discussions and reasonable determination between the parties
with the primary factors being market demand and costs of competitive products,
but also considering costs of raw materials, additive requirements and
production costs.   C.   AERT must give thirty (30) days notice when requesting
to increase prices to WBM, but any proposed increase is subject to written
acceptance by WBM (based upon Lowe’s acceptance of such increase). With respect
to new ChoiceDek® Products, the price shall be subject to agreement between AERT
and WBM, based upon the additional costs involved with producing said product.  
D.   Prices are F.O.B. AERT production plant or inventory storage facility, as
applicable, unless otherwise noted at the time of order. Title to all ChoiceDek®
Products passes to WBM upon delivery thereof to the transportation company at
the AERT production plant or inventory storage facility, as applicable. AERT
shall maintain insurance on the ChoiceDek® Products until delivery thereof to
the transportation company. After delivery of the ChoiceDek® Products to the
transportation company, all risk of loss, damage or destruction of the
ChoiceDek® Products shall be borne by WBM.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

3



--------------------------------------------------------------------------------



 



5.   Term and Termination.



A.   The initial term of this Agreement shall be three (3) years, commencing
January 1, 2004 and ending on December 31, 2006, unless earlier terminated in
accordance with the terms hereof. As used in this Agreement, a “Contract Year”
shall be a calendar year. This agreement shall automatically renew for one
contract year unless either party has notified the other part of its intention
to terminate this agreement by September 1, 2006 or by September 1 of each
succeeding contract year.   B.   Notwithstanding the foregoing, in the event
that a party is in default of its obligations under this Agreement, the party
not in default shall give the party in default written notice of the default. In
the event that the default is not cured within a reasonable time (not exceeding
sixty (60) days) from the notice of default (unless the default is not
susceptible to cure within such sixty (60) days, in which case the
non-defaulting party may not terminate this Agreement if the defaulting party
has commenced to cure such default within such sixty (60) day period and
thereafter diligently pursues the same, provided that such default is cured no
later than ninety (90) days after notice thereof is delivered) or if the party
receiving the notice disputes that it is in default, the parties shall engage
senior officials of each party to meet in a good faith effort to resolve the
dispute. In the event such meetings do not resolve the dispute, the parties
agree to enter into binding arbitration before the American Arbitration
Association (AAA) under the commercial rules of the AAA. The site of the
arbitration shall be Denver, Colorado. The award of the arbitrator shall be in
writing, shall be final and binding on the parties to this Agreement and shall
not be appealable from or contested in any court, and any judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Each party shall bear its own costs of arbitration and one-half of the
fees and expenses of the AAA and the Arbitrator.   C.   In addition, either
party may terminate this Agreement at any time upon notice to the other party of
the occurrence of any of the following:



1)   The other party attempts to assign this Agreement or any rights hereunder
or any obligations hereunder, except as permitted in this Agreement.   2)   The
other party ceases to function as a going concern, ceases to conduct its
operations in the normal course of business, ceases to pay its debts as they
become due or becomes insolvent.   3)   Any proceeding is brought or filed by or
against the other party seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief with respect to any
present or future bankruptcy laws; provided, however, that in the event any such
proceeding is brought or filed on an involuntary basis, the party shall have
ninety (90) days to cause such proceeding to be dismissed.



D.   Upon termination of this Agreement, the parties shall have the following
rights and obligations:



1)   Termination of this Agreement shall not release either party from the
obligation to make payment of all amounts then or thereafter due and payable.  
2)   All provisions of this Agreement which are either expressly or by their
nature and meaning intended to survive the termination of this Agreement, shall
survive the termination of this Agreement.   3)   WBM shall be entitled to
purchase any products which are the same or substantially similar to the
ChoiceDek® Products from any other person or entity.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

4



--------------------------------------------------------------------------------



 



4)   AERT shall be entitled to manufacture and/or supply any products which are
the same or substantially similar to the ChoiceDek® Products to any other person
or entity, including, without limitation, any Weyerhaeuser Customer Service
Center, but may not use the ChoiceDek® trademark.   5)   The parties’ right of
termination shall be in addition to, and not in lieu of, any other rights or
remedies available to the non-defaulting party at law or in equity.



6.   Force Majeure.



A.   Force Majeure shall mean any event or condition, other than an obligation
of payment, not existing as of the date of execution of this Agreement, not
reasonably foreseeable as of such date and not reasonably within the control of
either party, which prevents in whole or in material part the performance by one
of the parties of its obligations hereunder or which renders the performance of
such obligations so difficult or costly as to make such performance commercially
unreasonable. Without limiting the foregoing, the following shall constitute
events or conditions of Force Majeure: acts of God, acts of civil or military
authority, riots, disturbance, war, strikes, lockouts, slowdowns, epidemics,
fire, flood, hurricane, typhoon, earthquake, lightning and explosion. It is in
particular expressly agreed that any refusal or failure of any governmental
authority to grant any license or authorization legally required for the
fulfillment by AERT of its obligations hereunder shall constitute an event of
Force Majeure.   B.   Upon giving notice to the other party, a party affected by
an event of Force Majeure shall be released without any liability on its part
from the performance of its obligations under this Agreement, except for the
obligation to pay any amounts due and owing hereunder, but only to the extent
and only for the period that its performance of such obligations is prevented by
the event of Force Majeure. Such notice shall include a description of the
nature of the event of Force Majeure and its cause and possible consequences.
The party claiming Force Majeure shall promptly notify the other party of the
termination of such event.   C.   The party invoking Force Majeure shall provide
to the other party confirmation of the existence of the circumstances
constituting Force Majeure. Such evidence may consist of a statement or
certificate of an appropriate governmental department or agency where available
or a statement describing in detail the facts claimed to constitute Force
Majeure.   D.   During the period that the performance by one of the parties of
its obligations under this Agreement has been suspended by reason of an event of
Force Majeure, the other party may likewise suspend the performance of all or
part of its obligations hereunder to the extent that such suspension is
commercially reasonable, except the obligation for payment of amounts then due
and payable.



7.   Terms of Payment.



A.   Standard payment terms are as follows (subject to the special arrangements
set forth in the Reload Agreement):



1)   ***   2)   ***



B.   Prompt payment discounts may be taken on all payments postmarked within the
prompt payment days. When the last day of the prompt payment period falls on a
weekend or a holiday, the next business day will be used for purposes of
eligibility for prompt payment discounts.   C.   Any unearned prompt payment
discounts are to be re-invoiced to WBM by AERT. Such invoices are due within
three (3) business days of receipt and are not eligible for prompt payment
discounts.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

5



--------------------------------------------------------------------------------



 



D.   Mailing address for WBM invoices: ***   E.   WBM is responsible for freight
arrangements for shipments to Vendor Managed Inventories (“VMI”) unless
otherwise indicated at time of order.   F.   Weyerhaeuser and AERT may agree on
special terms and/or services that may result in updated and/or revised payment
terms. Both parties acknowledge that such an agreement currently is in place
where AERT provides inventory management and storage services in exchange for
modified terms of payment from WBM.   G.   ***



8.   Co-op Marketing Funds; Samples; Merchandising.



A.   WBM and AERT agree to the following co-op funding.



1)   ***   2)   ***



B.   Except as set forth below, ChoiceDek® Products specifically intended for
use as samples, displays, or in other merchandising initiatives (or otherwise
agreed to by AERT) shall be provided by AERT at no cost to WBM. This material
will not apply toward agreed upon minimum purchase requirements or marketing
co-op funds.   C.   Periodically AERT may extend special discounts, terms or
other special promotions or items to WBM. These may include, but are not limited
to, extended terms, sales incentives or seasonal purchase opportunities. Any
special discounts or terms are to be clearly indicated on AERT’s invoices to
WBM.



9.   Product Quality; Warranty; Claims; Indemnification.



A.   AERT warrants all products WBM purchases from AERT in accordance with
AERT’s standard warranty on such products. WBM is authorized to pass such
warranties through to its customers and WBM’s customers are authorized to pass
them through to customers and users of such products. A copy of the AERT’s
standard warranty(s) is attached hereto as Exhibit E. AERT will not make any
changes to the warranty(s) without WBM’s prior written approval.   B.   AERT
warrants that all products sold to WBM will be free of defects in materials and
workmanship, suitable for use in residential and commercial decking
applications, and will comply with all Quality Assurance manuals submitted by
AERT in connection with AERT’s obtaining of building code and other relevant
industry acceptances and/or evaluations.   C.   AERT shall retain the services
of an independent, third party quality assurance service (such as PFS) to
monitor the quality of AERT’s production. Any reports submitted by such service
shall be available to WBM on a reasonable request basis. Such requests for
records and related Quality Assurance information will be mailed to WBM within
five (5) business days after receipt by AERT.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

6



--------------------------------------------------------------------------------



 



D.   With respect to claims, the following describes the general procedure for
handling claims:



1)   ***   2)   ***



(a)   ***   (b)   ***   (c)   ***   (d)   ***   (e)   ***   (f)   ***



E.   AERT will buy back from WBM and WBM’s customers (at delivered cost) any
products that, because of failure to conform to AERT’s warranties, cannot be
sold at full value. A buy back shall not limit any other obligations of AERT;
provided, however, that notwithstanding the foregoing, in no event shall AERT be
liable for any liabilities, costs, expenses or damages, including, without
limitation, any buy back obligation as a result of such products not having been
properly stored, transported, handled, installed, maintained, repaired or having
been modified or altered.   F.   AERT shall be liable for and shall defend,
indemnify and hold WBM and its contractors, agents, and employees harmless from
and against all liabilities, costs, expenses and charges, including reasonable
attorneys’ fees, and any and all claims, suits, actions, demands and proceedings
of whatsoever nature and kind, as may be instituted or made against WBM, its
contractors, agents and employees, arising from or relating to the quality of or
any defect in material or workmanship of any products purchased by WBM from AERT
which exists at the time of delivery to the transportation company or that
develops under normal use or any negligent or willful act or omission of AERT
its contractors, agents or employees (excluding any claim alleging negligent or
faulty installation, maintenance or repair of such products). In the event of
any litigation brought against WBM and arising out of and in any way connected
with any of the above events or claims, against which AERT agrees to defend WBM,
AERT shall vigorously resist and defend such litigation through counsel of its
choice and WBM shall fully cooperate therewith.   G.   WBM shall be liable for
and shall indemnify and hold AERT and its contractors, agents and employees
harmless from and against all liabilities, costs, expenses and charges,
including reasonable attorneys’ fees, and any and all claims, suits, actions,
demands and proceedings of whatsoever nature and kind, as may be instituted or
made against AERT, its contractors, agents or employees, arising from or
relating to any negligent or willful act or omission of WBM, its contractors,
agents or employees. In the event of any litigation brought against AERT and
arising out of and in any way connected with any of the above events or claims,
against which WBM agrees to defend AERT, WBM shall vigorously resist and defend
such litigation through counsel of its choice and AERT shall fully cooperate
therewith.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

7



--------------------------------------------------------------------------------



 



H.   AERT shall obtain and maintain insurance coverage as specified in the
Insurance Requirements described in Exhibit F.   I.   EXCEPT AS PROVIDED IN THIS
SECTION 9 AND IN SECTION 10, AERT HEREBY EXPRESSLY DISCLAIMS ANY WARRANTY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY, QUALITY, CONDITION, TITLE,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
CHOICEDEK® PRODUCTS OR THEIR OPERATION OR PERFORMANCE. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS OR BUSINESS INTERRUPTIONS) RESULTING FROM OR ARISING OUT OF THIS
AGREEMENT, ANY ORDER OR THE PERFORMANCE OF ANY WORK OR SERVICES, HOWEVER SAME
MAY BE CAUSED, INCLUDING THE NEGLIGENCE OR FAULT OF ANY PARTY OR PARTIES AND
WHETHER OR NOT WITHIN THE CONTEMPLATION OF THE PARTIES BEFORE, AFTER OR ON THE
EFFECTIVE DATE OF THIS AGREEMENT AND/OR THE APPLICABLE ORDER.   J.   The
liability of AERT, if any, and WBM’s sole and exclusive remedy for damages for
any claim of any kind whatsoever with respect to any ChoiceDek® Products,
regardless of legal theory, shall not be greater than the actual purchase price
for such product, except with respect to AERT’s indemnification obligations, if
any, under section 9.f as to claims of third parties.



10.   Patents and Patent Indemnity.



A.   AERT presently holds 16 U.S. and Canadian Patents on recycling plastic and
decking materials including: U.S. Patent 5759680   B.   AERT will use
commercially reasonable efforts to obtain additional U.S. and Canadian Patents
on decking materials.   C.   AERT represents and warrants that, to the best of
its knowledge, its products and processes do not infringe any intellectual
property rights (including, but not limited to, patent rights, trademark rights
and copyrights) of any third party which are effective in the Lowe’s Territory.
AERT will indemnify, defend and hold harmless WBM from and against any claims
that any such products or processes so infringe. AERT’s obligations pursuant to
this Section 10 shall not apply to the extent that there would have been no
infringement or misappropriation but for the use of the ChoiceDek® Products or
process relating thereto in combination with the equipment, materials, processes
or methods of WBM, or modifications to the ChoiceDek® Products or related
processes by or at the request of WBM. If AERT believes that the ChoiceDek®
Products may or are involved in any infringement claim or action, AERT shall, at
its own expense, use commercially reasonable efforts to: (1) procure for WBM the
right to continue using such product; or (2) modify the product to become
non-infringing; or (3) replace the product with equally suitable, compatible and
functionally equivalent non-infringing product at no additional charge to WBM.
WBM shall have the right to participate, at its own cost and expense, in the
defense of any suit or proceeding identified in Section 10 through counsel of
its own choosing.



11.   Code Evaluations and Approvals.



A.   AERT is committed to secure necessary code and relevant industry usage
evaluations or approvals (as example: National Evaluation Reports or other
evaluations that meet the requirements of model building codes and the
International Building Code) so that ChoiceDek® Products manufactured by AERT
may be competitively marketed.   B.   AERT will utilize internal and
commercially reasonably available external resources to provide product and
technical data required for various testing and evaluation processes.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

8



--------------------------------------------------------------------------------



 



C.   WBM will make the services of its Weyerhaeuser Technology Center and a
professional engineer *** reasonably available to support AERT’s code evaluation
processes. AERT will reimburse WBM for WBM’s reasonable cost (including loaded
salary costs) of providing these services to AERT on mutually agreed upon
projects.   D.   AERT will also be using outside approved and certified testing
laboratories for the testing and evaluation processes.   E.   Application
submittal and other costs associated with securing code evaluations and/or
approvals will be mutually agreed upon in good faith during the annual planning
and review session conducted by WBM and AERT representatives during the fourth
quarter of each Contract Year.



12.   “Pass-Through” Obligations.



A.   As a result of programs that WBM enters into with customers, WBM may be
expected to meet specific shipping and/or delivery requirements and/or
restrictions as a basis for doing business with that customer. AERT, in its role
as the manufacturer of the ChoiceDek® Products, to the extent commercially
reasonable, agrees to satisfy any lawful requirements of these programs
applicable to the manufacturer of such ChoiceDek® Products; provided that the
foregoing shall not apply to any ChoiceDek® Products which are not decking
products.   B.   All requirements of such agreements and expectations that WBM
passes through to AERT will be mutually agreed upon in good faith by WBM and
AERT in writing.   C.   ***



13.   Notices.       Any notices required or permitted to be given hereunder
shall be in writing and sent by to the party receiving notice by (i) US
registered mail, return receipt requested, postage prepaid, (ii) reputable
overnight courier service (such as FedEx or Airborne) for next business day a.m.
delivery, all fees prepaid, or (iii) by fax transmission with telephone
verification of receipt, as follows:       To WBM: ***       To AERT: ***

***Information confidential per Rule 406(b) and Rule 24b-2(b)

9



--------------------------------------------------------------------------------



 



    Notices given by US registered mail shall be deemed given three (3) business
days after mailing. Notices given by overnight courier shall be deemed given on
the first business day after delivery to the courier in time for next business
day a.m. delivery. Notices given by fax shall be deemed given the first business
day after the sender obtains telephone verification of receipt.   14.  
Governing Law.       This Agreement shall be governed by and construed under the
laws of the State of Washington, without giving effect to its conflicts of laws
and rules.   15.   Collateral Assignment.   16.   WBM acknowledges that AERT is
obligated to assign its rights to payments hereunder to a lender, bank or
trustee, including, without limitation an assignment to Regions Bank (the
“Trustee”), as trustee under an Indenture of Trust, dated as of October 1, 1999,
as amended (the “Indenture”) between the City of Springdale, Arkansas, the First
National Bank of Springdale, as trustee, which trustee has been succeeded to in
interest by the Trustee, and WBM acknowledges and consents to such collateral
assignment. Following notice to WBM of any such assignment, this Agreement may
not be amended or modified without the express written consent of the Trustee or
any successor trustee. In addition, WBM consents to references to this Agreement
in any official statement, limited offering memorandum, reoffering memorandum or
similar document prepared in connection with the remarketing or sale of the City
of Springdale, Arkansas, Industrial Development Revenue Bonds (Advanced
Environmental Recycling Technologies, Inc. Project) Series 1999A, issued and
secured pursuant to the Indenture.   17.   Execution of Counterparts.       This
Agreement may be executed in counterparts, each of which will be considered an
original agreement, but all of which shall constitute one and the same
instrument.   18.   Miscellaneous.



A.   This Agreement does not make either party the employee, agent or legal
representative of the other for any purpose whatsoever. Neither party, nor any
of its directors, officers, partners, shareholders, associates, employees,
agents or affiliates is granted any right or authority to assume or to create
any obligation or responsibility, express or implied, on behalf of or in the
name of the other party. In fulfilling its obligations pursuant to this
Agreement, each party, shall be acting as an independent contractor.   B.  
Neither party shall have the right to assign or otherwise transfer its rights or
obligations under this Agreement except with the prior written consent of the
other party. Any prohibited assignment shall be null and void. Except as
expressly set forth in this Agreement, this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns.   C.   This Agreement, including the exhibits attached hereto
and incorporated as an integral part of this Agreement, constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all previous agreements by and between AERT and WBM, other than the
Reload Agreement, as well as all proposals, oral or written, and all
negotiations, conversations or discussions heretofore had between the parties
related to this Agreement. All of the terms, provisions and conditions of the
Reload Agreement are hereby ratified and confirmed and shall remain unchanged
and in full force and effect. The 2001 Agreement shall terminate effective on
the 12th day of October, 2004.

***Information confidential per Rule 406(b) and Rule 24b-2(b)

10



--------------------------------------------------------------------------------



 



D.   This Agreement shall not be deemed or construed to be modified, amended,
rescinded, cancelled or waived, in whole or in part, except by written amendment
signed by the parties hereto.   E.   This Agreement is confidential and no party
shall issue press releases or engage in other types of publicity of any nature,
dealing with the commercial and legal details of this Agreement without the
other party’s prior written approval. In such event, the publishing party shall
furnish a copy of such disclosure to the other party.   F.   In the event that
any of the terms of this Agreement are in conflict with any rule of law or
statutory provision or are otherwise unenforceable under the laws or regulations
of any government or subdivision thereof, such terms shall be deemed stricken
from this Agreement, but such invalidity or unenforceability shall not
invalidate any of the other terms of this Agreement and this Agreement shall
continue in force, unless the invalidity or unenforceability of any such
provisions hereof does substantial violence to, or where the invalid or
unenforceable provisions comprise an integral part of, or are otherwise
inseparable from, the remainder of this Agreement.   G.   Any of the terms,
covenants or provisions of this Agreement may be waived only by a written
instrument signed by the party to this Agreement entitled to the benefit thereof
waiving compliance. No waiver by such party of any term, covenant or provision
contained in this Agreement, in any one or more instances, shall be construed as
a further or continuing waiver of any such term, condition or provision or a
waiver of any other term, covenant or provision set forth in this Agreement.

              WEYERHAEUSER COMPANY   ADVANCED ENVIRONMENTAL RECYCLING
TECHNOLOGIES, INC.
 
           
By /s/ David T. Still
    By /s/ Joe G. Brooks  
Print Name    David T. Still
    Print Name    Joe G. Brooks  
Title    V.P. Building Materials
    Title    Chairman  

CONSENT GIVEN:

REGIONS BANK as Trustee

         
By /s/ Bill Barber
     

         
Print Name    Bill Barber
     

         
Title     Vice President
     

***Information confidential per Rule 406(b) and Rule 24b-2(b)

11